DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 was filed after the mailing date of the application on November 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: Paragraph [0001] on p. 1 of Applicant’s disclosure recites “…U.S. Patent Application Serial No. 16/572,915, filed September 17, 2019, the entire disclosure…” where it should instead recite “…U.S. Patent Application Serial No. 16/572,915, filed September 17, 2019, issued as U.S. Patent No. 10,861,127 on December 8, 2020, the entire disclosure…”
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-3, 7-10, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 10, 15, 18, and 19 of U.S. Patent No. 10,861,127, as shown in the tables below.  Although the claims at issue are not identical, they are the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
6.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,861,127 in view of Sassa (US 20130230294A1).
Patent Claim 9 is relied upon for the teachings relative to Claim 1.
However, the patent claims do not expressly recite further comprising a network interface, wherein the instructions to output the processed image for display or further processing include instructions to:  encode the processed image; and transmit, using the network interface, the encoded processed image for decoding and display at a computing device.  However, Sassa teaches further comprising a network interface, wherein the instructions to output the processed image for display or further processing include instructions to:  encode the processed image; and transmit, using the network interface, the encoded processed image for decoding and display at a computing device [0006, 0056] (Fig. 10(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to include a network interface, wherein the instructions to output the processed image for display or further processing include instructions to:  encode the processed image; and transmit, using the network interface, the encoded processed image for decoding and display at a computing device because Sassa suggests that the image needs to be encoded in order to convert the image into a signal suitable to the network [0006].
7.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,861,127 in view of Donsbach (US009836819B1).

However, the patent claims do not recite that the image is retrieved from the buffer after the control statistics are determined.  However, Donsbach teaches retrieve the image from the buffer after the control statistics are determined (col. 33, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the image is retrieved from the buffer after the control statistics are determined because Donsbach suggests that the image needs to be temporarily stored so that it can be retrieved when the system is ready to process the image (col. 33, lines 20-35).
8.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,127 in view of Wenger (US011016560B1).
	Patent Claim 1 is relied upon for the teachings relative to Claim 7.
	However, the patent claims do not recite wherein the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect.  However, Wenger teaches wherein the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect (col. 11, line 61-col. 12, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the .
9.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,127 in view of John (US 20090135264A1).
	Patent Claim 1 is relied upon for the teachings relative to Claim 7.
	However, the patent claims do not recite wherein the control statistics information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information indicating the motion elements of the image.  However, John teaches wherein the control statistics information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information indicating the motion elements of the image (Abstract) [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the control statistics information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information indicating the motion elements of the image because John suggests that this is needed to correct for motion blur [0008].
10.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,127 in view of Bleyer (US 20200111232A1).
Patent Claim 1 is relied upon for the teachings relative to Claim 7.

determining that the image has a highest quality measure of the quality measures [0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims so that the image is an image of a burst image set, wherein using the one or more first processes comprises:  determining quality measures for at least some of the images of the burst image set; and determining that the image has a highest quality measure of the quality measures because Bleyer suggests that this way, a higher quality image can be displayed [0087].
17/097,399
Claim 1
2
3
4
6
7
8
9
10
11
12
13
10,861,127
Claim 9
10
9, 10
9
9
1
1
1
6
1
1
1


17/097,399
14
15
16
17
18
20
10,861,127
10
15
18
18
19
1


17/097,399 (Claim 1)
10,861,127 (Claim 9)
An image capture device, comprising:
As image capture device, comprising:
an image sensor configured to capture an image at a first resolution;
an image sensor configured to capture an image;
a memory configured to store instructions; and
a memory that stores instructions

a processor that executes the instructions to:
determine control statistics for the image;
determine image processing control statistics for the image;
produce an altered image representative of the image at a second resolution that is lower than the first resolution;
produce an altered image representing the image at a decreased resolution
output the altered image for display or further processing;
output the altered image for display
produce, according to the control statistics, a processed image representative of the image at the first resolution; and
produce a processed image representing the altered image at an increased resolution by processing the altered image…according to the image processing control statistics; and
output the processed image for display or further processing.
output the processed image for encoding.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2).
15.	As per Claim 1, Prentice teaches an image capture device (300, Fig. 1), comprising:  an image sensor (314) (Fig. 1 depicts a block diagram of a digital camera 300, zoom lens 304 focuses light from a scene on an image sensor 314, col. 5, lines 23-24, 32-34; Fig. 1) configured to capture an image at a first resolution (image sensor 314 for providing final sensor image data, this final mode sensor image data is provided as high resolution output image data, col. 6, lines 26-33); a memory (328) configured to store instructions; and a processor (320) configured to execute the instructions (processed by a processor 320 using firmware programs stored in firmware memory 328, col. 5, lines 37-40) to:  determine control statistics for the image (processes the preview sensor image data to select one of a plurality of scene types, communicates the selected scene type to the exposure control block 310 prior to initiating image capture of the final sensor image data, exposure control block 310 then adjusts the exposure level of the final image on the image sensor, by setting appropriate f/number, exposure time, and ASP gain values, such that the exposure level of the final image is set differently for the different scene types, col. 6, line 59-col. 7, line 3); produce an altered image representative of the image at a second resolution that is lower than the first resolution (preview mode sensor image data is provided as a low resolution output, which is a factor of 8 fewer rows and columns of pixels than is normally used for reading out the final image, the preview mode sensor image data can be provided by combining values of adjacent pixels having the same color, or by eliminating some of the pixels values, or by combining some color pixel values while eliminating other color pixel values, col. 6, lines 8-17); output the altered image for display or further processing (preview images are captured and used to provide images for an electronic viewfinder on the color display 332, col. 9, lines 5-7); produce, according to the control statistics, a processed image representative of the image (after the final sensor image data has been provided by the image sensor 314, the processor 320 processes this final sensor image data, in response to the scene type, to compensate for the exposure level of the final image on the image sensor, col. 6, line 59-col. 7, line 7) at the first resolution (col. 6, lines 28-33).  The processor 320 provides additional processing of the final sensor image data in order to produce rendered sRGB image data which is stored within a finished image file in the image memory 330.  The digital camera 300 is connected via a dock interface 362 to a dock/recharger 364, which is connected to a home computer 340 (col. 7, lines 10-17).  The home computer 340 uploads images via the Internet 370 to a photo service provider 372, such as the Kodak EasyShare Gallery (col. 7, lines 22-25).  It would have been obvious to one of ordinary skill in the art that the photo service provider 372 outputs the processed image for display.  Thus, Prentice teaches outputting the processed image for display or further processing (col. 7, lines 10-17, 22-25).
16.	As per Claim 2, Prentice teaches further comprising a display, wherein the instructions to output the altered image for display or further processing include instructions to:  output the altered image to the display of the image capture device (col. 9, lines 5-7).
17.	As per Claim 3, Prentice teaches wherein the altered image is output to the display of the image capture device (col. 9, lines 5-7) before the processed image is output for display or further processing (processed final image data is compressed and stored as finished image file data 460 in the image memory 330, col. 9, lines 65-67; col. 7, lines 10-17, 22-25).
18.	As per Claim 7, Claim 7 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Sassa (US 20130230294A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 1.  Prentice teaches further comprising a network interface, wherein the instructions to output the processed image for display or further processing include instructions to:  transmit, using the network interface, the processed image for display at a computing device (col. 7, lines 10-17, 22-25).
	However, Prentice does not expressly teach encoding the processed image; and transmitting the encoded processed image for decoding at the computing device.  However, Sassa teaches further comprising a network interface, wherein the instructions to output the processed image for display or further processing include instructions to:  encode the processed image; and transmit, using the network interface, the encoded processed image for decoding and display at a computing device (104 is a camera which captures a color image, 106 is an image processing unit which performs predetermined image processing on the image captured by the camera, 107 is an encoder which convert the image after the image processing into a signal suitable to the network and outputs, 108 is a network such as the Internet, and 110 is a PC which is used to view the images, [0006], the image obtained by the camera 10 is encoded, when viewing on a PC, key is inputted to decode so as to display an image, [0056], Fig. 10(B)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice to include encoding the processed image; and transmitting the encoded processed image for decoding at the computing device because Sassa suggests that the image needs to be encoded in order to convert the image into a signal suitable to the network [0006].
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) and Sassa (US 20130230294A1) in view of Sankaranarayanan (US 20140063314A1).
	Prentice and Sassa are relied upon for the teachings as discussed above relative to Claim 4.
	However, Prentice and Sassa do not teach wherein the processed image is a video frame of a video streamed from the image capture device to the computing device.  However, Sankaranarayanan teaches wherein the processed image is a video frame of a video streamed from the image capture device to the computing device (obtain a low-resolution previews of the scene, this preview video is then used to extract robust motion estimates of the scene at full resolution, the system exploit these motion estimates to recover the full-resolution video, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice and Sassa so that the processed image is a video frame of a video streamed from the image capture device to the computing device because Sankaranarayanan suggests that it is well-known in the art to display motion in a video [0011].
21.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Donsbach (US009836819B1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 1.
	However, Prentice does not teach wherein the memory includes a buffer, and wherein the instructions include instructions to:  store the image within the buffer after the image is captured; and retrieve the image from the buffer after the control statistics are determined.  However, Donsbach teaches wherein the memory includes a buffer, and wherein the instructions include instructions to:  store the image within the buffer after the image is captured (in the high resolution capture mode, the image sensor provides high resolution raw image data, the image capture device comprises a temporary raw data buffer that temporarily stores the high resolution raw image data, col. 13, lines 15-20); and retrieve the image from the buffer after the control statistics are determined (analyze the inputted images and, based on such analysis, output control signals, the control signals can control whether an image is generated from the high resolution raw image data 606 and then compressed and stored or whether the high resolution raw image data 606 are discarded without further storage, control signals 616 can control the capture mode of the image capture device, if the scene analyzer 614 indicates that the image should be stored, then the temporary stored copy 608 of the high resolution raw image data 606 is provided to the imaging pipeline 612, copy 608 of the high resolution raw image data 606 can be retrieved from a temporary raw image data buffer and processed in a memory to memory fashion,  col. 33, lines 20-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that the memory includes a buffer, and wherein the instructions include instructions to:  store the image within the buffer after the image is captured; and retrieve the image from the buffer after the control statistics are determined because Donsbach suggests that the image needs to be temporarily stored so that it can be retrieved when the system is ready to process the image (col. 33, lines 20-35).
22.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Plowman (US 20130021504A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not expressly teach further comprising:  storing the image within a buffer after obtaining the image, wherein using the one or more first processes comprises raw pixel data may be sent to memory 108 from the image sensor 101, [0015]), wherein using the one or more first processes comprises retrieving the image from the buffer (upon receiving the raw image data (from memory 108), the front-end processing logic 103 may perform image processing operations, the processed image data may then be provided to the pipeline processing logic 104, [0016], image signal processing pipeline performed by pipeline processing logic 104 contains parallel paths, the parallel paths may provide a first path and a second path, [0021]), and wherein using the one or more second processes comprises retrieving the image from the buffer [0016, 0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice to include storing the image within a buffer after obtaining the image, wherein using the one or more first processes comprises retrieving the image from the buffer, and wherein using the one or more second processes comprises retrieving the image from the buffer because Plowman suggests that the image needs to be stored so that it can be retrieved when the system is ready to process the image [0016].
23.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) and Plowman (US 20130021504A1) in view of John (US 20090135264A1).
	Prentice and Plowman are relied upon for the teachings as discussed above relative to Claim 8.
	However, Prentice and Plowman do not expressly teach wherein using the one or more first processes comprises storing the control statistics in the buffer, and wherein using the one or more second processes comprises retrieving the control statistics from the buffer.  However, identification and storage of the motion information associated with the image, the memory portion stores the image and the associated motion information, upon storing, the device may transmit the image and the associate motion information to the remote device, whereby the image is processed based on the associated motion information, Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice and Plowman so that using the one or more first processes comprises storing the control statistics in the buffer, and wherein using the one or more second processes comprises retrieving the control statistics from the buffer because John suggests that the control statistics need to be stored so that when the remote device requests the image, the associated control statistics can be retrieved (Abstract).
24.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Wenger (US011016560B1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect.  However, Wenger teaches wherein the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect (video processing device 200 may be configured to apply a timewarp correction to the stereoscopic imagery, for example, the video processing device 200 can be configured to shift a selected portion of the stereoscopic imagery based on the difference between the first predicted head pose and the second predicted head pose, video processing device 200 may be configured to re-project the stereoscopic imagery into the coordinates of the VR imagery, shifted, based on the first predicted head pose and the second predicted head pose, col. 11, line 61-col. 12, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that the image is a video frame of a timewarp video, wherein using the one or more first processes comprises:  scaling a timing of the video frame to achieve a desired timewarp effect because Wenger suggests that this prevents motion sickness (col. 3, lines 45-59).
25.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of John (US 20090135264A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein the control statistics information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information indicating the motion elements of the image.  However, John teaches wherein the control statistics information indicating motion elements of the image, and wherein using the one or more second processes comprises:  performing stabilization correction against the altered image according to the information indicating the motion elements of the image (Abstract, movement detected during capture is stored in meta data associated with the image, the store information may be used later in post processing to correct for motion blur, in this manner, image stabilization may address correction of blurred subject matter, [0008]).
.
26.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Bleyer (US 20200111232A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein the image is an image of a burst image set, wherein using the one or more first processes comprises:  determining quality measures for at least some of the images of the burst image set; and determining that the image has a highest quality measure of the quality measures.  However, Bleyer teaches wherein the image is an image of a burst image set, wherein using the one or more first processes comprises:  determining quality measures for at least some of the images of the burst image set; and determining that the image has a highest quality measure of the quality measures (perform a burst capture in which multiple images are obtained, if a burst technique is used, then the embodiments are able to analyze each of the burst images to identify the image having the highest image quality (e.g., the image with the least amount of camera distortion or other distortions), [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that the image is an image of a burst image set, wherein using the one or more first processes comprises:  determining quality measures for .
27.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US009819852B2) in view of Gera (US 20180191993A1).
	Prentice is relied upon for the teachings as discussed above relative to Claim 7.
	However, Prentice does not teach wherein outputting the altered image for display or further processing comprises:  outputting the altered image for display with zero shutter lag.  However, Gera teaches wherein outputting the altered image for display or further processing comprises:  outputting the altered image for display with zero shutter lag (pseudo zero-shutter lag mode that captures image content at a first resolution and outputs, based on the image content, the preview stream at a second resolution, [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prentice so that outputting the altered image for display or further processing comprises:  outputting the altered image for display with zero shutter lag because Gera suggests the advantage of performing a snapshot operation without significant delay [0075].
28.	Claims 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plowman (US 20130021504A1) in view of Prentice (US009819852B2).
29.	As per Claim 15, Plowman teaches an image processor, comprising:  one or more first processing units (second path) configured to process an image and to produce an altered image at a first resolution (raw image data is processed in the second and parallel path to generate a lower resolution image, [0021]) for display at an image capture device (output from the pipeline processing logic 104 may be sent to memory 108 and the display 106 may read the image data from memory 108, [0016], raw image data is processed in the second and parallel path to generate a lower resolution image that can be generated more quickly and be displayed in the display 106, [0021]); and one or more second processing units (first path) configured to process the image to produce a processed image at a second resolution for further processing at the image capture device, wherein the second resolution is higher than the first resolution (raw image data is being processed in the first path to generate a high-resolution image output, [0021], image generated by the first and second paths may be stored in memory 108 and made available for subsequent use by other procedures and elements that follow, [0026]).
	However, Plowman does not teach processing the image to determine control statistics; and processing the image using the control statistics to produce the processed image at the second resolution.  However, Prentice teaches processing an image to determine control statistics (col. 6, line 59-col. 7, line 3) and to produce an altered image at a first resolution (col. 6, lines 8-17) for display at an image capture device (col. 9, lines 5-7); and processing the image using the control statistics to produce a processed image at a second resolution, wherein the second resolution is higher than the first resolution (col. 6, line 59-col. 7, line 7; col. 6, lines 28-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plowman to include processing the image to determine control statistics; and processing the image using the control statistics to produce the processed image at the second resolution because Prentice suggests that this improves the image quality of a final image (col. 3, lines 40-43; col. 6, line 59-col. 7, line 7).
30.	As per Claim 16, Plowman teaches wherein, to process the image, the one or more first processing units are configured to determine whether the image is intended for display or image data processed by the pipeline processing logic 104 may then be output to the display 106 or may be further processed by a graphics engine, the pipeline processing logic 104 may also include an encoder 104 for encoding the image data, [0016], second path to generate a lower resolution image and be displayed in the camera viewfinder, [0021]).
31.	As per Claim 18, Plowman teaches wherein, to process the image, the one or more second processing units (first path) are configured to produce the processed image at the second resolution [0021, 0026]. 
However, Plowman does not teach modifying the image according to the control statistics.  However, Prentice teaches wherein, to process the image, it modifies the image according to the control statistics to produce the processed image at the second resolution (col. 6, line 59-col. 7, line 7; col. 6, lines 28-33).  Since Plowman teaches wherein, to process the image, the one or more second processing units are configured to produce the processed image at the second resolution [0021, 0026], this teaching of the control statistics from Prentice can be implemented into the one or more second processing units of Plowman so that, to process the image, the one or more second processing units are configured to modify the image according to the control statistics.  This would be obvious for the reasons given in the rejection for Claim 15.
32.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plowman (US 20130021504A1) and Prentice (US009819852B2) in view of Leontaris (US 20200021841A1).
	Plowman and Prentice are relied upon for the teachings as discussed above relative to Claim 16.  
However, Plowman and Prentice do not teach wherein the one or more first processing units are further configured to:  responsive to a determination that the image is intended for encoding, perform motion estimation against at least a portion of the image.  However, Leontaris video encoding system includes a low resolution pipeline that includes a low resolution motion estimation block, which generates downscaled image data by reducing resolution of the image data and performs a motion estimation search using the downscaled image data and previously downscaled image data, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Plowman and Prentice so that the one or more first processing units are further configured to:  responsive to a determination that the image is intended for encoding, perform motion estimation against at least a portion of the image because Leontaris suggests that it is well-known in the art that this facilitates encoding [0004].
Allowable Subject Matter
33.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
34.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 19 and base Claim 15 and intervening Claim 18, and in particular, do not teach wherein modifications to the image according to the control statistics include one or more of dead pixel correction, color lens shading, lateral chromatic processing, Bayer resizing, or scaling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611